Name: COMMISSION REGULATION (EC) No 1382/97 of 17 July 1997 on the issuing of system B export licences for fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  trade policy;  international trade;  tariff policy
 Date Published: nan

 18 . 7 . 97 PENH Official Journal of the European Communities No L 189/ 13 COMMISSION REGULATION (EC) No 1382/97 of 17 July 1997 on the issuing of system B export licences for fruit and vegetables HAS ADOPTED THIS REGULATION: Article 1 The percentages for the issuing of system B export licences, as referred to in Article 5 of Regulation (EC) No 2190/96, and applied for between 6 May and 30 June 1997, by which the quantities applied for and the rates of refund applicable must be multiplied, shall be as fixed in the Annex hereto. The above subparagraph shall not apply to licences applied for in connection with food-aid operations as provided for in Article 10 (4) of the Agreement on Agri ­ culture concluded during the Uruguay Round of multilat ­ eral trade negotiations . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 2190/96 of 14 November 1996 on detailed rules for implementing Council Regulation (EEC) No 1035/72 as regards export refunds on fruit and vegetables ('), as last amended by Regulation (EC) No 610/97 (2), and in par ­ ticular Article 5 (6) thereof, Whereas Commission Regulation (EC) No 687/97 (3) fixes the indicative quantities laid down for the issue of export licences other than those requested in the context of food aid; Whereas, in the light of information now available to the Commission, the indicative quantities have been exceeded in the case of shelled almonds, lemons, peaches and nectarines; Whereas as a consequence, for system B licences applied for between 6 May and 30 June 1997, a percentage for the issuing of licences, should be fixed for shelled almonds, lemons, peaches and nectarines, Article 2 This Regulation shall enter into force on 18 July 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 July 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 292, 15 . 11 . 1996, p . 12 . h) OJ No L 93, 8 . 4 . 1997, p . 16. b) OJ No L 102, 19 . 4 . 1997, p . 4 . No L 189/ 14 [ EN Official Journal of the European Communities 18 . 7 . 97 ANNEX Percentages for the issuing of licences and rates of refund applicable to system B licences applied for between 6 May and 30 June 1997 Product Destination or group of destinations Percentage for the issuing of licences Rate of refund (ECU/ tonne net) Tomatoes .; Shelled almonds F 92 % 77Ã ² Hazelnuts in shell F 100 % 91,0 Shelled hazelnuts F 100 % 175,6 Walnuts in shell Oranges ":*. 'J ,.Ã  , -, ,y. ft »*  ¢. - ;; f 1;""" - " ;  ' 1 Lemons F 56% 108,7 Table grapes Apples &gt; '.; \ ' ' 'f             H Peaches and nectarines E 30 % 40,2